DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 & 22-40, 43-46, 51-54  are cancelled through preliminary amendment. 
Claims 20-21, 41-42, 47-50 and 55-66 are currently pending and have been rejected in this Non-Final Office Action below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/9/2021, 10/19/2021 and 11/05/2021 based on the provisions of 37 CFR 1.97, have been considered by the Examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 20-21, 41-42 and 55-66 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,925,147. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered in the patent ‘147 and is covered by the patent since the patent and the application are both claiming common and substantially similar subject matter.  The conflicting claims are not patentably distinct from each other since substantially similar inventive features are being claimed in both the instant application and the patent ‘147 utilizing equivalent and/or obvious variants of each other.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-50 rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without a practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Independent claim 47 is directed to non-transitory machine-readable storage media storing instructions that are executable, which falls under one of the four statutory categories.

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 47-50 are directed toward the judicial exception of an abstract idea.  Independent claim 47 is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 47.  One or more non-transitory machine-readable storage media storing instructions that are executable to perform operations comprising: 
obtaining a target dose distribution for a treatment area;
identifying one or more pre-trimmed spots from among a library of pre-trimmed spots that best approximates one or more points of the target dose distribution; and 
outputting information identifying the one or more pre-trimmed spots. 
As the underlined claim limitations above demonstrate, independent claim 47 is directed to the abstract idea of  “Certain Methods of Organizing Human Activities” grouping of abstract ideas since the steps relate to managing personal behavior of a worker and following certain rules/instructions for the worker to identify pre-trimmed spots to best approximate a point of the target dose distribution.  See MPEP §2106.04(a)(2)(II).
Examiner notes that mere recitation of generic computer components of the claimed invention does not preclude the claim from reciting an abstract idea.  
Alternatively, the recited limitations could be considered as a mental process abstract idea category as they related to gathering and analyzing information based on observation, evaluation, judgement and opinion.  For example, the steps of obtaining a dose distribution and identifying pre-trimmed spot information can be accomplished either verbally or writing down with the aid of pen & paper, and/or can certainly be accomplished based on forming a judgement or opinion in the mind or with the aid of pen/paper to approximate points of a target dose distribution. The step of outputting after evaluation of the identified information can be accomplished either verbally, or with the aid of pen/paper.   
The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093
(Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and
reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.
The recited steps do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).
Dependent claims 48-50 merely reiterate the same abstract ideas with further embellishments, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 47-50 fail to integrate the abstract idea into a practical application.  Claim 47 includes the following additional elements which do not amount to a practical application:
One or more non-transitory machine-readable storage media storing instructions that are executable to perform operations comprising: 
obtaining a target dose distribution for a treatment area;
identifying one or more pre-trimmed spots from among a library of pre-trimmed spots that best approximates one or more points of the target dose distribution; and 
outputting information identifying the one or more pre-trimmed spots.
The additional elements of the underlined limitations recited above in independent claim 47 merely provide an abstract-idea-based-solution implemented with computer hardware and/or software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
There is no indication that the claimed steps performed require any specialized computer hardware or particular machine, or invoke any inventive programming.  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  
In this case, the claims merely involve automated steps executed by a computer processing  device at a high-level of generality and a library (computer memory) storing information, with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements executing the steps merely pertain to using the computer components and additional elements as a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and outputting information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Dependent claims 48-50 merely reiterate the same abstract ideas using the same additional elements as recited above without imposing any meaningful limits or any further practical application.  Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 47-50 do not amount to significantly more than the abstract idea.  The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements recited above are being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  Also see Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-21, 41-42, 47-50 and 55-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Flynn (US 2016/0199667). 
Regarding Claim 20 & 41, 
Flynn discloses:
A method [claim 20] and particle therapy system [claim 41] (Abstract; A spot scanning (SS) ion therapy system configured for dynamic trimming of an ion particle pencil beam to reduce the amount of the radiation dosage outside of a target boundary, [0003] particle system and method for the irradiation of a target, Summary and Figs. 1-27),  comprising:
a particle accelerator to output a particle beam for application to an irradiation target ([0011] system used to transport the ion beam from the accelerator to the patient); and a control system comprising one or more processing devices configured to perform operations ([0017] the system includes an irradiation controller for controlling the delivery of a dose during said spot irradiations, [0111] perform computer optimization (via a system controller) in a treatment planning process, [0151] Computer 1401 can perform and control the responsibilities of the irradiation controller 62, the SS system controller 64, and the position planning controller 66, see also [0069-0080]) comprising: 
receiving, from a treatment planning process, information that is based on a dose distribution for the irradiation target ([0014] SS radiosurgery treatment plans for a peripheral brain tumor represented by a clinical target volume (CTV) are shown in FIG. 14.  Several different photon and proton SS plans with various radiation dose distributions are accessible by the system, [0132] generates a treatment plan by optimizing the spot weight, [0117] SS treatment plans such as those in FIG. 14 were generated for 11 patients); and 
performing operations comprising: moving structures to trim spots of a particle beam so that the spots of the particle beam approximate pre-trimmed spots for which characteristics are obtained based on the information received ([0049] The relationship between the radiation beam aperture shape/location and the target data can be optimized before treatment delivery, [0088] The ends of the driving mechanisms 114 (or the driving mechanism supporting structure or carriage) can be connected to one another, as shown in FIG. 4a-d, multiple carriages connected to each other, and [0019-0020] One trimmer can have a plurality of trimmers and associated multiple carriages connected to each other, one trimmer can be configured to move along a first axis of motion and the movement of the trimmer can be done through a driving mechanism, and have a second axis of motion to intercept a portion of the pencil beam. In an aspect, the trimmer can be configured to move across axes that are perpendicular to the central axis of the pencil beam. The trimmer can be configured to move along an axis that is parallel to the central axis of the pencil beam, Dynamic trimming collimator (DTC) can include a driving controller for controlling the driving mechanism of each trimmer to place the trimmer at a pre-defined position for the interception of the pencil beam. The pre-defined positions can correspond to positions for intercepting the beam while performing a spot irradiation, [0088-0131]).

Regarding Claim 21 & 42, 
	The method and system of claims 20 and 41,  wherein the particle therapy system further comprises a configurable collimator, the structures being part of the configurable collimator and comprising leaves that are movable into/out of an area to be treated by the particle beam ([0073] As illustrated in FIGS. 1-2, the SS ion therapy system 10 of the present invention includes a dynamic trimmer collimator (DTC) 40. The DTC 40 is configured to intercept a portion of the pencil beam 20 during a spot irradiation so as to modify the phase space of the pencil beam 20, Table 1; The distal ends of the MLC leaves are assumed to be 5 cm from the patient surface, [0019] the at least one trimmer can be configured to move along a first axis of motion and a second axis of motion to intercept a portion of the pencil beam, [0118] sharpening the 3-dimensional dose distribution as a multi-leaf collimator or DTC).

Regarding Claim 47,
	Flynn discloses One or more non-transitory machine-readable storage media storing instructions that are executable to perform operations ([0161] An implementation of DTSS software 1406 can be stored on or transmitted across some form of computer readable media. Any of the disclosed methods can be performed by computer readable instructions embodied on computer readable media) comprising:  obtaining a target dose distribution for a treatment area, identifying one or more pre-trimmed spots from among a library of pre-trimmed spots that best approximates one or more points of the target dose distribution; and outputting information identifying the one or more pre-trimmed spots ([0100] the position planning controller can utilize a display device to display and visualize the trimmer 432 together with an image of the target area (e.g., a two-dimensional x-ray image). On this image, the spot locations to be irradiated can also be visualized. A user can then use a user input device (e.g., a mouse) to move the trimmer 432 over the screen and position the trimmer at various places, including the spot positions, as well as move the spot positions themselves. A position of the trimmer 432 can be associated with a position of a spot to be irradiated through known means (e.g., selecting the trimmer 432 and spot positions with a mouse). In an aspect, the planning position controller can then calculate the coordinates for the two axes for each of the pre-defined positions selected by the user through the display device and user device, [0129-0132] a trimmed pencil beam (i.e., a beam that has been shaped by intercepting trimmers) (TPB) library can be calculated for varying trimmer position combinations, as shown in FIG. 23. These TPBs represent various trimmer positions at various distances from the central axis of the pencil beam of ions to achieve the desired dose distribution. Once the TPB library exists, a method for selecting the appropriate TPB maximum dose location, and, therefore, trimmer configuration, for a given point in the target volume can be defined).

Regarding Claim 48, 
Flynn discloses claim 47 and further discloses wherein the operations comprise:  obtaining a set of coarse spots that approximates the target dose distribution; changing an intensity of one or more spots in the coarse set based on a maximum acceptable dosage for a portion of the treatment area; identifying a spot among the coarse spots that is within a transition region of the treatment area, and substituting the one or more pre-trimmed spots for the spot within the transition region ([0081] Particle pencil beam 20 has a Gaussian lateral shape, the beam spot locations on the target 30 are visualized by showing the one sigma beam radius 24, 25 of the two adjacent beam spots. In addition, the two sigma radius 26, 27 and the three sigma radius 28, 29 of the two beams are shown. When the two exemplary spot locations are irradiated, the trimmer 42 will block part of the two sigma 26, 27 and three sigma 28, 29 lateral beam extensions and as a result prohibit the irradiation of the organ at risk 70, [0124-0128] after interacting with the trimmer blades, incoming symmetric proton beamlets (shown in FIG. 21a) can become asymmetric and laterally shift in the beam's eye view, as illustrated in FIG. 21b. In an exemplary aspect, the lateral distribution of an asymmetric trimmed beamlet can still be described using Gaussian parameters, similar to the untrimmed beamlet. This is accomplished by fitting Gaussian functions along each of the four primary lateral axes of the trimmed beamlet, namely X.sub.1, X.sub.2, Y.sub.1, and Y.sub.2, as shown in FIG. 21c, [0128] In another aspect, trimmed spot peak tracing (TSPT) produces superior dose distributions to those achievable with grid or hexagonal spot placement patterns. TSPT is based on the logical conjecture that maximizing the conformity of the dose to the target volume requires that the dose maxima of trimmed spots are positioned on the edge of the target volume. Due to proton scatter off the trimmer and in the target medium, the point of maximum dose in the beam's eye view of a trimmed spot does not occur on the ray along which the scanning magnets are directing the pencil beam upstream of the trimmer. Positioning the point of maximum dose of a trimmed beam spot thus requires that the scanning magnets and trimmers work together, wherein transition is considered as edge of the target area, see specification [0141] a transition region may be the edge 2205 of the treatment area, [0129] fixed spot grid of spot positions may be used with a square, hexagonal, or other pattern, the nearest neighbor spot may be assigned to the target boundary).

Regarding Claim 49,
Modified Flynn discloses claim 48 and further discloses obtaining a minimum acceptable dosage for a portion of the treatment area; wherein the set of coarse spots is selected based on the minimum acceptable dosage ([0134-0144] The trimmer positions for each spot can be determined and optimized by (a) ensures the spot energy deposited in normal tissue does not exceed the user-specified tolerance,  (b) ensures no more than half of a beam spot is occluded by any one trimmer blade, and  (c) ensures the aperture defined by the trimmers is not below some minimum area.  Trimmer acceleration and velocity magnitudes remain below their mechanically-dictated maxima of Amax and Vmax, [0128] trimmed spot peak tracing (TSPT) produces superior dose distributions to those achievable with grid or hexagonal spot placement patterns. TSPT is based on the logical conjecture that maximizing the conformity of the dose to the target volume requires that the dose maxima of trimmed spots are positioned on the edge of the target volume, see also [0129-0133]).

Regarding Claim 50,
Modified Flynn discloses claim 47 and further discloses wherein the information is usable to configure a configurable collimator an adaptive aperture to achieve a dose distribution during treatment that approximates the target dose distribution ([0014] SS radiosurgery treatment plans for a peripheral brain tumor represented by a clinical target volume (CTV) are shown in FIG. 14.  Several different photon and proton SS plans with various radiation dose distributions are accessible by the system, [0132] generates a treatment plan by optimizing the spot weight, [0117] SS treatment plans such as those in FIG. 14 were generated for 11 patients, [0019-0020] One trimmer can have a plurality of trimmers and associated multiple carriages connected to each other, one trimmer can be configured to move along a first axis of motion and the movement of the trimmer can be done through a driving mechanism, and have a second axis of motion to intercept a portion of the pencil beam. In an aspect, the trimmer can be configured to move across axes that are perpendicular to the central axis of the pencil beam. The trimmer can be configured to move along an axis that is parallel to the central axis of the pencil beam, Dynamic trimming collimator (DTC) can include a driving controller for controlling the driving mechanism of each trimmer to place the trimmer at a pre-defined position for the interception of the pencil beam. The pre-defined positions can correspond to positions for intercepting the beam while performing a spot irradiation.).

Regarding Claim 55,
Flynn discloses claim 41 and further discloses wherein the information identifies characteristics of the pre-trimmed spots, the characteristics being stored in a library in computer memory ([0154] system memory 1412 typically contains data such as DTSS data 1407 and/or program modules such as operating system 1405 and DTSS software 1406 (i.e., controlling the various controllers 60 and modules 62, 64, 66, [0020] the trimmers can move in synchrony with the scanned ion beam. In an aspect, the DTC can utilize a plurality of trimmers that are configured to rapidly move along a path perpendicular to the axis of a pencil beam. In an aspect, the DTC can include a driving controller for controlling the driving mechanism of each trimmer to place the trimmer at a pre-defined position for the interception of the pencil beam.  DTSS can include a position planning controller configured for defining, for one or more of the spot irradiations, corresponding pre-defined positions for positioning the at least one trimmer).

Regarding Claim 56,
Flynn discloses claim 41 and further discloses wherein the information indicates where the pre-trimmed spots are to be formed on the irradiation target; and wherein the structures are part of a configurable collimator ([0019-0020] One trimmer can have a plurality of trimmers and associated multiple carriages connected to each other, one trimmer can be configured to move along a first axis of motion and the movement of the trimmer can be done through a driving mechanism, and have a second axis of motion to intercept a portion of the pencil beam. In an aspect, the trimmer can be configured to move across axes that are perpendicular to the central axis of the pencil beam. The trimmer can be configured to move along an axis that is parallel to the central axis of the pencil beam, Dynamic trimming collimator (DTC) can include a driving controller for controlling the driving mechanism of each trimmer to place the trimmer at a pre-defined position for the interception of the pencil beam. The pre-defined positions can correspond to positions for intercepting the beam while performing a spot irradiation, [0049] The relationship between the radiation beam aperture shape/location and the target data can be optimized before treatment delivery).

Regarding Claim 57,
Flynn discloses claim 41 and further discloses, wherein the information identifies characteristics of the pre-trimmed spots; and wherein the structures are movable on a spot-by-spot basis ([0019-0020] One trimmer can have a plurality of trimmers and associated multiple carriages connected to each other, one trimmer can be configured to move along a first axis of motion and the movement of the trimmer can be done through a driving mechanism, and have a second axis of motion to intercept a portion of the pencil beam. In an aspect, the trimmer can be configured to move across axes that are perpendicular to the central axis of the pencil beam. The trimmer can be configured to move along an axis that is parallel to the central axis of the pencil beam, Dynamic trimming collimator (DTC) can include a driving controller for controlling the driving mechanism of each trimmer to place the trimmer at a pre-defined position for the interception of the pencil beam. The pre-defined positions can correspond to positions for intercepting the beam while performing a spot irradiation, [0049] The relationship between the radiation beam aperture shape/location and the target data can be optimized before treatment delivery).

Regarding Claims 58 & 66,  
Flynn discloses claims 57 and 20 and further discloses wherein at least two successive spots have at least one of a different size or a different shape ([0025] the trimmer is moved in between spot irradiations, [0081] In an aspect when the particle pencil beam 20 has a Gaussian lateral shape, the beam spot locations on the target 30 are visualized by showing the one sigma beam radius 24, 25 of the two adjacent beam spots, [0009] The use of pencil beams allows the beam shape to be defined using the scanning magnets… the lateral falloff of dose distributions delivered with spot scanning is dependent on the size of the incoming pencil beam and interactions of the beam in the patient, [0018] the thickness and shape of the at least one trimmer is configured to both changes the transverse beam size and the energy and/or energy spread of the pencil beam, [0022] ability to be able to position the trimmers in various positions multiple times allows for a minimal number of trimmers to be used, reducing the overall size of the DTC, [0084] The width of the trimmer 112 can be dictated by the lateral size of the ion beam (the width should be sufficient to completely block the unwanted portion of the ion beam). The length of the trimmer 112 is used to define the useable field size, [0133] determining the position of each of the four trimmers has an algorithm that accounts for spot position, spot size, target shape, and the fraction of total spot energy, see also [0100]).

Regarding Claim 59,
Flynn discloses claim 41 and further discloses wherein the information comprises specifications of a trimming curve for a radiation field associated with the irradiation target ([0079] the driving controller 46 can comprise a control interface (not shown) configured to receive a first parameter for the first axis of motion and a second parameter for the second axis of motion that defines the position of the trimmer 42, [0078] driving mechanism 44 is configured to move in at least two axes of motion such as to move the trimmer 42 within a plane that is essentially perpendicular to the central beam axis 22 of the pencil beam 20. In another aspect, the driving mechanism 44 can be configured to move the trimmer 42 on curved surface intersecting the central beam axis 22 of the pencil beam 20, [0125] By applying a depth dependent correction function, the trimmed beamlet IDD curve can be generated from the untrimmed beamlet IDD… the trimmed IDD represented by D.sub.T(z,R) may be obtained by addition of the untrimmed integral depth dose curve). 

Regarding Claim 60,
Flynn discloses claim 41 and further discloses further comprising: a configurable collimator comprising the structures, the configurable collimator comprising a primary carriage coupled to the structures to move the structures relative to the irradiation target in a first dimension relative to the irradiation target; and wherein the control system is configured to move the primary carriage to trim the spots ([0088] Collimator DTC 100 can include four linear motors 114 that are associated with the four trimmers 112, with each motor 114 configured to move a trimmer 112, allowing for independent control of each trimmer 112. The ends of the driving mechanisms 114 (or the driving mechanism supporting structure or carriage) can be connected to one another, [0022] by using a first and second axes of motion allows for the same at least one trimmer to be moved to various pre-defined positions for intercepting the pencil beam, [0090] The range shifter 120 can be supported by a carriage 122. The trimmers 112 can be associated below the range shifter 120 and carriage 122, see also [0100], [0129]).

Regarding Claim 61, 
Flynn discloses claim 60 and further discloses wherein the configurable collimator comprises secondary carriages coupled to the primary carriage and to the structures to move the structures in a second dimension relative to the irradiation target; and wherein the control system is configured to move at least one of the secondary carriages to trim the spots ([0100] DTC that include two translation axes. In an aspect, the position planning controller can utilize a display device to visualize the trimmer 432 together with an image of the target area (e.g., a two-dimensional x-ray image). On this image, the spot locations to be irradiated can also be visualized. A user can then use a user input device (e.g., a mouse) to move the trimmer 432 over the screen and position the trimmer at various places, including the spot positions, as well as move the spot positions themselves. A position of the trimmer 432 can be associated with a position of a spot to be irradiated through known means (e.g., selecting the trimmer 432 and spot positions with a mouse). In an aspect, the planning position controller can then calculate the coordinates for the two axes for each of the pre-defined positions, [0075] the driving mechanism comprises a first axis of motion and a second axis of motion configured for moving the trimmer 42 to a pre-defined position for intercepting a portion of the pencil beam 20 during the spot irradiation).

Regarding Claim 62,
Flynn discloses claim 61 and further discloses wherein the second dimension comprises movement into, and out of a treatment area ([0019-0020] One trimmer can have a plurality of trimmers and associated multiple carriages connected to each other, one trimmer can be configured to move along a first axis of motion and the movement of the trimmer can be done through a driving mechanism, and have a second axis of motion to intercept a portion of the pencil beam. In an aspect, the trimmer can be configured to move across axes that are perpendicular to the central axis of the pencil beam. The trimmer can be configured to move along an axis that is parallel to the central axis of the pencil beam, Dynamic trimming collimator (DTC) can include a driving controller for controlling the driving mechanism of each trimmer to place the trimmer at a pre-defined position for the interception of the pencil beam. The pre-defined positions can correspond to positions for intercepting the beam while performing a spot irradiation).

Regarding Claim 63,
Flynn discloses claim 61 and further discloses wherein moving at least one of the secondary carriages comprises rotating the at least one secondary carriage ([0019-0020] One trimmer can have a plurality of trimmers and associated multiple carriages connected to each other, one trimmer can be configured to move along a first axis of motion and the movement of the trimmer can be done through a driving mechanism, and have a second axis of motion to intercept a portion of the pencil beam. In an aspect, the trimmer can be configured to move across axes that are perpendicular to the central axis of the pencil beam. The trimmer can be configured to move along an axis that is parallel to the central axis of the pencil beam, Dynamic trimming collimator (DTC) can include a driving controller for controlling the driving mechanism of each trimmer to place the trimmer at a pre-defined position for the interception of the pencil beam. The pre-defined positions can correspond to positions for intercepting the beam while performing a spot irradiation).

Regarding Claim 64,
Flynn discloses claim 60 and further discloses wherein the structures comprise leaves that are extendible and retractable relative to the particle beam ([0019-0020] One trimmer can have a plurality of trimmers and associated multiple carriages connected to each other, one trimmer can be configured to move along a first axis of motion and the movement of the trimmer can be done through a driving mechanism, and have a second axis of motion to intercept a portion of the pencil beam. In an aspect, the trimmer can be configured to move across axes that are perpendicular to the central axis of the pencil beam. The trimmer can be configured to move along an axis that is parallel to the central axis of the pencil beam, Dynamic trimming collimator (DTC) can include a driving controller for controlling the driving mechanism of each trimmer to place the trimmer at a pre-defined position for the interception of the pencil beam. The pre-defined positions can correspond to positions for intercepting the beam while performing a spot irradiation).

Regarding Claim 65,
Flynn discloses claim 60 and further discloses wherein the control system is configured to rotate all or part of the configurable collimator ([0017] The beam intercepting system of DTSS system can include a dynamic trimming collimator (DTC) that is configured to intercept a portion of the pencil beam that shapes the particle pencil beam, [0021] The first axis and the second axis may correspond to a translation axis and a rotation axis. In such an aspect, the rotation axis is preferably essentially perpendicular to the translation axis. Further, in such an aspect, the first parameter corresponds to a coordinate position along the translation axis and the second parameter corresponds to a rotation angle with respect to the rotation axis, [0022] It is an advantage of embodiments of the present invention that by using a first and second axes of motion allows for the same at least one trimmer to be moved to various pre-defined positions for intercepting the pencil beam. The interception of the pencil beam can be defined by defining the exact position of the trimmer within pencil beam, see also [0104-0106])).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:
US 20150174429 A particle therapy system includes a particle accelerator to output a particle beam; and a scanning system for the particle accelerator to scan the particle beam across at least part of an irradiation target.
US 20080049897 System and Method for Temporally Precise Intensity Modulated Radiation Therapy.
Morel P, et. al. “Spot weight adaptation for moving target in spot scanning proton therapy” 2015; Front. Oncol. 5:119. doi: 10.3389/fonc.2015.00119.
M. R. Witten and O. C. Clancey, "A mimetic algorithm for simultaneous multileaf collimator aperture shape and dosimetric optimization in CyberKnife robotic radiosurgery," 2015 IEEE Congress on Evolutionary Computation (CEC), 2015, pp. 1589-1595, doi: 10.1109/CEC.2015.7257077.
J. M. Schippers, "Developments in Accelerators Used for Particle Therapy," in IEEE Transactions on Nuclear Science, vol. 63, no. 2, pp. 939-948, April 2016, doi: 10.1109/TNS.2015.2470104.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LAURA YESILDAG whose direct telephone number is (571) 270-5066 and part-time work schedule is generally Monday, Thursday and Friday, from 9:00 AM - 5:00 PM ET.  If attempts to reach the Examiner are unsuccessful for any urgent matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.  
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet Communication in order to receive email communication from the Examiner, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access

/LAURA YESILDAG/Patent Examiner, Art Unit 3629